Patterson, J. :
On the trial of this action a verdict was directed for the plaintiff upon the .'whole case after the submission to the juiy of a particular question of fact, respecting which they' found for the plaintiff. From the judgment entered upon the verdict and from the order-denying a motion for a new trial,, this appeal is taken.
The action was brought by one special partner of the firm of Kugelman & Co. against a general partner with whom was joined as defendant another special .partner upon ail allegation that such other special partner had become liable as a general partner for an indebt*430edness to the 'plaintiff for moneys loaned to the partnership. It appears that the plaintiff and the defendant Vasquez entered into an agreement with. the defendant Kugelman by which a limited' partnership was -created under the laws of the State of Maryland. That partnership was entered into in'June, 1893, on which, date a certificate was filed in the State of Maryland. Such-partnership was to . continue Until the 30th of June, 1894. On the 29th of June, 1894, another certificate of limited partnership was filed in the State of Maryland, by which it was declared that the partnership would commence on the 30th of June, 1894, and terminate on the 30th of September,, 1894. Casóla, the plaintiff,'and the defendant Vasquez were the special partners and Mr. Kugelman was the only general partner. It is alleged in the complaint that the limited partnérship was duly formed under the laws of the State of Maryland, and that on or about the 1st of September, 1894, an account was stated between the plaintiff and the firm of Kugelman '& Co, for loans and advances of money made by- the plaintiff to that firm, and that upon such statement a balance was found to be.due to the plaintiff by said firm of $27,854. It is also alleged in the complaint that prior to the 1st of September, 1894, the firm of Kugelman & Co. was insolvent and unable to pay its debts, and that the general partner, Julius Kugelman, was also insolvent and unable to pay his debts,, and that that condition of ■ the firm was known to both KUgelman and Vasquez; that prior to the 1st of September, 1894, Kugeb man &, Co. was indebted to a firm of F. Vasquez & Sons in a large sum of money for loans and advances made to Kugelman & Co. The defendant Francisco Vasquez.. was the senior partner of F. Vasquez & Sons. It is then alleged that on or about the 1st of September, 1894, Kugelman,. the general' partner, with full knowledge of the insolvency of the firm of Kugelman & Go. and of -his own insolvency, made and delivered to the defendant Vasquez an assignment of large and valuable assets of the limited partnership of Kugelman & Co.; that such transfer and assignment were made-at the request and with the express assent and concurrence of the defendant Vasquez and with his full knowledge of the ■ insolvent condition of - Kugelman & Co, and of Kugelman, individually, and with the intent to give the firm of F. Vasquez & Sons a prefer-' ence over -other creditors of Kugelman & Go. It is then.alleged in *431the complaint that the laws of the State of Maryland relating to limited partnerships, and under which the firm of Kugelman & Go. was formed and existed, make void as against creditors every sale and transfer of property or effects of a limited partnership made by such partnership when insolvent or in contemplation of insolvency, with the intent of giving a preference to any creditor of such partnership or of an insolvent partner ; and that it is also provided by the statute of Maryland, under which this limited partnership was created, that every special partner who shall violate any of the provisions of law of the State of Maryland referred to, or who shall concur in or assent to any such violation by the partnership or by any individual partner, shall be liable as a general partner; and it is then alleged that by reason of the transfer or assignment of the assets of the special partnership above referred to, the defendant Vasquez became liable to the plaintiff as a general partner, and judgment was demanded against Kugelman and Vasquez as general partners for the amount above mentioned.
Kugelman and Vasquez put in separate answers, which differ in some respects, but it is only necessary now to consider that of the defendant Vasquez, He denies that a limited partnership was formed, as alleged in the complaint or otherwise. He also denies that there was an account stated between the firm of Kugelman & Co. and the plaintiff for moneys advanced or loaned to the limited partnership, and also denies the allegations of the complaint concerning the provisions of the law of Maryland respecting such limited partnerships, and also that he became a general partner by reason of any violation of the law of Maryland relating to limited partnerships, and also that the firm of Kugelman & Co. was insolvent in September, 1894, or that he is liable to the plaintiff by reason of the matters alleged in the complaint. He admits that on the 1st of September, 1894, at the city of Hew York, the defendant Kugelman, on behalf of Kugelman & Co., made and delivered to him, the defendant Vasquez, an assignment or transfer of a large and valuable portion of the assets of the limited partnership of Kugelman & Co., but he denies that the same was done with any knowledge of the insolvency of Julius Kugelman or of the firm of Kugelman & Co.
It would appear that the action was brought on an account stated of *432loans and advances made .by the plaintiff to the special partnership.There is evidence in the case sufficient to show that the amount of. money claimed by the plaintiff was actually loaned by him to Itugelman & Co. at various times, and that an account was stated by the copartnership of-its-indebtedness for those loans and advances to the plaintiff.. The liability of Yasquez as a general partner with Kugelman depends altogether upon the provisions of the law of Maryland. If the special partner, Yasquez, violated the provisions of that law respecting the giving of preferences by an insolvent limited partnership, then he became liable as a general partner. The evidence is convincing that, at the time the-transfer or assignment of asset's was made to him, the firm .was insolvent; and the testimony was uncontradicted that he, Yasquez, was aware of the condition of the business of ■ the firm, foi’ he had talked about it several times with the agent or attorney in fact of the plaintiff, and he took the assignment with that knowledge and with the intent to secure the indebtedness due to. Yasquez & Sons. -It was, therefore, established as matter of fact that' the conditions which would make Yasquez liable as a general partner existed in this case.
It is claimed by the defendant, and strenuously argued, that the plaintiff is not entitled to maintain this action, for the reason that the liability which accrues to a special partner by violating the provisions of the law of Maryland referred to, is in the nature of a penalty, and that the courts of this State will not enforce penal provisions of the statutes of other jurisdictions. The fundamental error connected with his proposition arises from the misapprehension of the true relation of a special partner to the partnership. While the statutes of the different States relating to and regulating; the establishment of limited partnerships may differ in detail and in essential features, .the general scheme of all limited partnerships in all jurisdictions is the same. They are creatures of the statute,, but they are nevertheless partnerships, except in so far as there are limitations of liability or special protection given- to special partners. ' The often-quoted remark in Ames v. Downing (1 Bradf. 326) states- in a few words the precise status of a. limited partnership: “ By the statute it is, termed a partnership, and both as to the rights, of the parties to the contract and as to the world it.is in itself a. proper partnership, except as it limits the liability of the special *433partner and restricts Ms control over the business of the firm. The members are j)ari/iiers¡ and by slight irregularities may easily be turned into general partners. The statute terms them ywztusrs. Except for the statute they would be general partners, and from participating in the profits it would seem to be a just consequence that they are partners in every sense, subject to liabilities and enjoying privileges as partners in every particular, except as otherwise specially provided. The common law regulates the mutual rights and duties and liabilities of partners and governs these, limited partnerships in every respect not excepted out of the general rule by this statute.”
The object to be accomplished by the institution of a limited partnership is to protect the special partner and exempt him from, á general liability and to place his capital alone at the peril of the business. Nevertheless, there is a fully-constituted partnership which, but for the statute, would make the special partner liable as a general partner. Those .provisions of the statute which make him liable as a general partner in certain contingencies merely operate to withdraw from him the protection which a limited partnership would otherwise give him. They do not impose upon him a liability which would not exist at the common law — they withdraw the shield the statute affords whenever acts interdicted by it are done. The special partner is exempted from liability as a general partner until he does something which removes from him the protection accorded him by the statute. There is nothing in the nature of a penalty in this. The defendant Yasquez, therefore, became liable as a general partner to the creditors of the partnership, and the plaintiffs claim to be one of those creditors.
It is not denied that the plaintiff made loans and advances of money to the partnership. The allegation in the answer of Yasquez is only a denial of the statement of an. account of such loans and advances. The question is not distinctly raised in this case by the pleadings, nor was the court below directly called upon to consider the point whether, under the law of the State of Maryland, a special partner could recover for loans and advances made to the special partnership independently. By the Partnership Law of the State of New York (Laws of 1897, chap. 420, § 3.7) a special part*434ner may. loan money, and make advances, and lend his name and credit to the special partnership, and in that way become' a creditor of that partnership and have the same rights and remedies upon his contract as any other creditor might have. The only suggestion made by the defendant Vasquez in this connection is, that it is not shown that under the law of the State of Maryland the plaintiff would be entitled to sue his copartner for loans' and advances of money made by him to the partnership. It is true that there is nothing in this record to show what the law of the .State of Maryland is on that subject. The statute of Maryland relating to’ limited partnerships was not proven in extenso on the trial, although many o.f its sections were read in . evidence and appear in the record before us. "Whether there is any provision of such statute on that subject we aré not informed as matter of fact. That the .plaintiff was a creditor as well as a special partner is admitted. We are not at liberty to presume that there is a statutory provision in Maryland similar to that of the State of New York, respecting the rights of a special partner as a creditor. If, as the defendant contends, in the absence of proof of the law of Maryland, we are authorized to indulge in any presumption, it would be that this plaintiff’s right to recourse against the general partners for his claim asserted in this suit, is the same as that of any partner at common law — that he can sue m assumpsit only after an accounting with his copartners. On that basis, however, this plaintiff was entitled to sue. His right to sue is not complicated by any question of the situation of the firm as to its other creditors.- There is nothing in the proofs nor in the pleadings which gives rise to that question. As the case was tried, and as the issues come before us, the only question on this branch of .the case is whether in a suit constructed between one partner and the others for a claim against the partnership, the plaintiff is in a situation to sue at law.
There was an accounting between these parties concerning the only thing as to which it was necessary to state an account. The plaintiff, although a partner, was still a special partner, was not liable to contribute "to the partnership debts, nor did he seek to recover anything of the capital contributed or of the. assets. The objection to his right to sue urged.here is tlie want of an accounting and that there was such an accounting the proof shows. That *435account was duly made out and rendered by Kugelman & Co. as a statement in writing, dated September 5, 1894.
It is further urged on behalf of the defendant Vasquez that the court should have submitted to the jury the question whether or not the firm of Kugelman & Co. was insolvent at the time the transfer was made. The ruling of the court on that subject was right, inasmuch as the evidence was very complete to show the insolvency, and the court did not err in refusing to submit to the jury the question whether the firm of Kugelman & Co. had its principal place of business in Maryland. An offer was made on behalf of the defendant to show that there never was a complete formation' of a limited partnership under the laws of the State of Maryland, because the certificate did not state, in what county in Maryland the principal place of business of the partnership was' to be located, and it did state that the principal place of business was the city of Kew York. It was sufficient for the purposes of the plaintiff in this case that the parties agreed to create a limited partnership and did, in fact, conduct their business as a limited partnership, and as was said • by the General Term of the Supreme Court in this very case on a former appeal, the copartners by an agreement having assumed to form a copartnership' fixing the liability of each as between themselves, cannot now be heard to say in an action between themselves that their rights were not controlled by such agreement. (85 Hun, 314.)
It was found by the jury that the contribution of capital called for by the article of association was, as matter of fact, actually made by the special partners, and the evidence upon that subject was sufficient to authorize that finding. There is nothing in the case requiring further' consideration.
The judgment must be affirmed, with costs. '
Van Brunt, P. J., Barrett, Rumsey and O’Brien, JJ., concurred.
Judgment affirmed, with costs.